             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:19-cr-00034-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
              vs.                )                            ORDER
                                 )
TORREY LANE HODSDEN,             )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss the Indictment as to the Named Defendant [Doc. 27].

     Upon review of the Government’s Motion, and for cause shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss the Indictment as to the Named Defendant [Doc. 27] is GRANTED,

and the Bill of Indictment in the above-captioned case is hereby DISMISSED.

     IT IS SO ORDERED.
                                 Signed: September 24, 2019
